Per Curiam.

Upon examination of the record of the hearing, the finding of the Board of Commissioners on Grievances and Discipline, and the briefs of relator and respondent, we conclude there are ample facts to justify the board’s finding that respondent violated the Code of Professional Responsibility, specifically DR 1-102 (A) (4) and (5).
We confirm the recommendation of the board, that respondent, Walter S. Haffner, be publicly reprimanded. It is so ordered.

Judgment accordingly.

0 ’Neill, C. J., Herbert, ' Celebrezze, W. Brown, P. Brown, Sweeney and Locher, JJ., concur.